IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
IN THE MATTER OF THE                         )      No. 80427-8-I
PERSONAL RESTRAINT OF:                       )
                                             )      DIVISION ONE
MATTHEW LEE GORDON,                          )
                                             )      UNPUBLISHED OPINION
                                             )
                       Petitioner.           )

         PER CURIAM. Matthew Gordon was convicted of three counts of assault in the

first degree, assault in the second degree, unlawful possession of a firearm in the first

degree, and tampering with a witness in King County Superior Court No. 16-1-04898-

2 SEA. He filed a personal restraint petition challenging, among other things,

community custody condition (4), which requires him to “[p]ay supervision fees as

determined by the Department of Corrections.” 1 The State concedes that this

condition should be stricken.

         We accept the State’s concession. RCW 9.94A.703(2)(d) gives the

sentencing court the discretion to require the defendant to “pay supervision fees as

determined by the department.” Gordon asked the court to waive all nonmandatory

fines and fees at sentencing. The court agreed, and ordered all legal financial

obligations waived except the $500 victim penalty assessment and $100 DNA fee.

Gordon’s judgment and sentence nevertheless included the supervision fee as a




    1   The Acting Chief Judge previously dismissed Gordon’s remaining claims as frivolous.
No. 80427-8-I/2

condition of community custody. This discretionary fee was imposed despite the

court’s oral ruling to the contrary.

       Accordingly, we grant Gordon’s petition solely as to this issue. We remand to

the trial court to strike community custody condition (4) in its entirety.

                                           For the court:




                                              -2-